

113 S1855 IS: To amend the Internal Revenue Code of 1986 to make permanent the reduced recognition period for built-in gains for S corporations.
U.S. Senate
2013-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1855IN THE SENATE OF THE UNITED STATESDecember 18, 2013Mr. Cardin (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to make permanent the reduced recognition period for built-in gains for S corporations.1.Reduced recognition period for built-in gains made permanent(a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 is amended—(1)by striking subparagraphs (A), (B), (C), and (D),(2)by redesignating subparagraph (E) as subparagraph (B), and(3)by inserting before subparagraph (B) (as so redesignated) the following new subparagraph:(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the corporation was an S corporation. For purposes of applying this section to any amount includible in income by reason of distributions to shareholders pursuant to section 593(e), the preceding sentence shall be applied without regard to the phrase 5-year..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.